Citation Nr: 0015044	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to a higher rating for degenerative disc disease 
of the lumbosacral spine, initially assigned a 10 percent 
evaluation, effective from February 1993, and a 40 percent 
evaluation, effective from July 15, 1997.

Entitlement to a higher rating for a respiratory disorder, 
initially assigned a 10 percent evaluation, effective from 
February 1993, and a 30 percent evaluation, effective from 
October 7, 1996.

Entitlement to a higher rating for burn scars of the right 
hand, initially assigned a 10 percent evaluation, effective 
from February 1993.

Entitlement to a higher rating for burn scars of the left 
hand, initially assigned a 10 percent evaluation, effective 
from February 1993.

Entitlement to a higher rating for burn scars of the ears and 
face, initially assigned a zero percent evaluation, effective 
from February 1993.

Entitlement to a higher rating for burn scars of the right 
upper extremity, initially assigned a zero percent 
evaluation, effective from February 1993.

Entitlement to a higher rating for burn scars of the left 
upper extremity, initially assigned a zero percent 
evaluation, effective from February 1993.

Entitlement to a higher rating for a donor site scar of the 
right thigh, initially assigned a zero percent evaluation, 
effective from February 1993.

Entitlement to a higher rating for a donor site scar of the 
left thigh, initially assigned a zero percent evaluation, 
effective from February 1993.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1969 to January 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1993 and later RO rating decisions that granted 
service connection for the conditions shown on the first 2 
pages of this decision and assigned the evaluations shown 
with these conditions.  The Board remanded the case to the RO 
in September 1996 and April 1998 for additional development.

The December 1993 RO rating decision initially granted 
service connection for burn scars of the face, ears, right 
arm, left arm, left leg, and thighs, and assigned on 
zero percent evaluation for this condition, effective from 
February 1993.  Subsequent RO rating decisions reclassified 
this condition into the various burn scar conditions shown 
above, and assigned the evaluations from the effective dates 
noted with each condition.  The veteran continues to disagree 
with evaluations assigned for the burn scar conditions and 
the maximum schedular ratings for these conditions have not 
been assigned.  Under the circumstances, the Board has 
classified these issues as shown above.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In a written argument dated in February 2000, the 
representative requests appellate action on the veteran's 
claim for a total rating for compensation purposes based on 
unemployability.  This claim has not yet been adjudicated by 
the RO, is not inextricably intertwined with the issues being 
considered in this appeal, and will not be addressed by the 
Board.  Kellar v. Brown, 6 Vet. App. 157 (1994).  This issue 
is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The low back condition is manifested primarily by X-ray 
findings of partial sacralization of L5 and disc narrowing at 
L4-L5 and L5-S1 with degenerative osteoarthritic formation, 
and slight limitation of motion of the lumbar segment of the 
spine with pain noted on motion that produce no more than 
mild functional impairment prior to July 15, 1997; prior to 
this date, symptoms such as muscle spasm, loss of lateral 
spine motion or other manifestations that produce more than 
mild functional impairment are not found; as of this date, 
the low back condition is manifested primarily by limitation 
of motion with pain on motion that produce severe functional 
impairment; symptoms compatible with sciatic neuropathy or 
associated neurological deficits are not found.

2.  The respiratory disorder is manifested primarily by 
respiratory distress noted on pulmonary function test (PFT) 
that requires continuous treatment with medication, including 
inhalers, that have produced moderate impairment since 
February 1993; symptoms that produce more than moderate 
impairment at any time since February 1993 are not shown.

3.  The burn scars of the right hand are manifested primarily 
by lichenification with hyper and hypopigmented patches and 
nail dystrophy of the right first finger; burn scars covering 
an area of one square foot, tender and painful scars or scars 
that affect limitation of motion of a joint are not found.

4.  The burn scars of the left hand are manifested primarily 
by lichenification with hyper and hypopigmented patches; burn 
scars covering an area of one square foot, tender and painful 
scars or scars that affect limitation of motion of a joint 
are not found.

5.  The burn scars of the face and ears are manifested 
primarily by slightly mottled hypopigmentation located over 
the ears that produces no more than slight disfigurement; 
burn scars producing moderate disfigurement, poorly nourished 
scars with repeated ulceration, tender and painful scars or 
scars that affect limitation of motion of a joint are not 
found.

6.  The burn scars of the right upper extremity are 
manifested primarily by a 60 square centimeter hyperpigmented 
patch and a 6 square centimeter hyperpigmented plaque on the 
right shoulder, and a 6 square centimeter linear 
hypopigmented scar in the antecubital area; burn scars 
covering an area of one square foot, poorly nourished scars 
with repeated ulceration, tender and painful scars or scars 
that affect limitation of motion of a joint are not found.

7.  The burn scars of the left upper extremity are manifested 
primarily by a 42.5 square centimeter hyperpigmented annular 
patch on the shoulder and a 120 square centimeter similar 
scar just below the first scar with a slightly raised 
hypopigmented plaque in the center of it; poorly nourished 
scars with repeated ulceration, tender and painful scars or 
scars that affect limitation of motion of a joint are not 
found.

8.  The donor scar of the right thigh area is manifested 
primarily by a 12 square centimeter area; the scar is not 
poorly nourished with repeated ulceration, does not cover an 
area of one square foot, is not tender and painful, and it 
does not affect limitation of motion of a joint.

9.  The donor scar of the left thigh area is manifested 
primarily by a 49 square centimeter area; the scar is not 
poorly nourished with repeated ulceration, it does not cover 
an area of one square foot, is not tender and painful, and it 
does not affect limitation of motion of a joint.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for degenerative disc 
disease of the lumbosacral spine, assigned a 10 percent 
evaluation, effective from February 1993, and a 40 percent 
evaluation, effective from July 15, 1997, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (1999).

2.  The criteria for a 30 percent rating for bronchial asthma 
as of February 1993 are met; the criteria for a rating in 
excess of 30 percent for bronchial asthma are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Code 
6602, effective prior to and as of October 7, 1996.

3.  The criteria for a higher rating for burn scars of the 
right hand, assigned a 10 percent evaluation, effective as of 
February 1993, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.118, Codes 7802, 7803, 7804, 7805 (1999).

4.  The criteria for a higher rating for burn scars of the 
left hand, assigned a 10 percent evaluation, effective as of 
February 1993, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.118, Codes 7802, 7803, 7804, 7805 (1999).

5.  The criteria for a higher rating for burn scars of the 
face and ears, assigned a zero percent evaluation, effective 
as of February 1993, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.118, Codes 7800, 7803, 7804, 7805 
(1999).

6.  The criteria for a higher rating for burn scars of the 
right upper extremity, assigned a zero percent evaluation, 
effective as of February 1993, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.118, Codes 7802, 7803, 
7804, 7805 (1999).

7.  The criteria for a 10 percent rating for burn scars of 
the left upper extremity, assigned a zero percent evaluation, 
effective as of February 1993, are met as of this date.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.118, Codes 
7800, 7802, 7803, 7804, 7805 (1999).

8.  The criteria for a higher rating for a donor site scar of 
the right thigh, assigned a zero percent evaluation, 
effective as of February 1993, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.118, Codes 7803, 7804, 
7805 (1999).

9.  The criteria for a higher rating for a donor site scar of 
the left thigh, assigned a zero percent evaluation, effective 
as of February 1993, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.118, Codes 7802, 7803, 7804, 7805 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Rating for Degenerative Disc 
Disease of the Lumbosacral Spine, Initially Assigned a 
10 Percent Evaluation, Effective as of February 1993, and a 
40 Percent Evaluation, Effective as of July 15, 1997

The veteran had active service from July 1969 to January 
1993.

Service medical records show that the veteran was seen for 
low back problems.

VA medical records show that the veteran was treated and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports with regard to the claims being 
considered in this appeal will be discussed in the 
appropriate sections of this decision.

The veteran underwent a VA orthopedic examination in August 
1993.  He gave a history of hurting his low back jumping from 
aircraft 15 years ago.  He complained of chronic aching pain 
across his low back with occasional radiation down the legs.  
Forward flexion was to 90 degrees, extension was to 10 
degrees, and lateral bending in either direction was to 30 
degrees.  There were no radicular symptoms.  Strength and 
deep tendon reflexes were normal.  X-rays showed evidence of 
degenerative disc disease at L4-L5 and L5-S1.  The impression 
was low back pain.

At a VA orthopedic examination in July 1994, the veteran 
complained of low back pain with radiation down the right 
leg.  There were no postural abnormalities of the spine.  
There was no fixed deformity of the spine.  There were no 
musculature abnormalities of the spine area.  Forward flexion 
was to 70 degrees, extension was to 20 degrees, left lateral 
flexion was to 25 degrees, right lateral flexion was to 20 
degrees, left rotation was to 30 degrees, and right rotation 
was to 30 degrees.  There was objective evidence of pain on 
motion with pain elicited on straight leg raising on the 
right at 30 to 40 degrees.  There was pain radiating to the 
right foot with straight leg raising at 30 to 40 degrees.  
The diagnoses were degenerative disc disease of the 
lumbosacral spine with early osteoarthritis, and lumbosacral 
strain.

The veteran underwent examination of his spine at a VA 
medical facility in April 1997.  He complained of constant 
low back pain that he treated with Motrin and other non-
steroid anti-inflammatory drugs with no relief, and only 
minimal relief from rest.  There was no paravertebral sciatic 
notch or sacroiliac tenderness.  He was able to bend to 70 
degrees without difficulty, and he could further bend to 90 
degrees complaining of pain at that point.  He was able to 
bend laterally to approximately 30 degrees and complained of 
pain at the last 10 degrees on the lower back on the side 
opposite the direction he was bending.  Rotation was to 30 
degrees without significant difficulty.  Motor and sensory 
examinations were essentially unremarkable with knee and 
ankle jerks symmetrical, bilaterally, and with good strength.  
The diagnosis was low back pain with degenerative disc 
disease by X-ray.

The veteran underwent a VA spine examination on July 15, 
1997.  He complained of constant low back pain.  Forward 
flexion was to 30 degrees, backward extension was to 10 
degrees, right lateral flexion was to 25 degrees, left 
lateral rotation was to 20 degrees, rotation to the right was 
to 30 degrees, and rotation to the left was to 25 degrees.  
There was objective evidence of pain on motion, and all 
movements were accompanied by pain.  It was noted that the 
veteran had constant back pain and that there were no flare-
ups.  He had weakened movement.  There was no incoordination 
or excess fatigability.  No neurological deficits were found.  
The diagnosis was low back pain.

The veteran underwent a VA examination of his spine in August 
1998.  He complained of low back pain that was aggravated by 
any kind of walking, standing, sitting or bending, and 
somewhat relieved by rest, but aggravated if he lied down too 
long.  Range of motion of the low back was restricted largely 
due to pain. There was 15 degrees of extension, there was 15 
degrees of right and left rotation at the lumbar area, there 
was forward bending to 30 degrees when he experienced pain 
and stopped, there was 30 degrees of lateral flexion to the 
left, and 40 degrees of lateral flexion to the right.  He had 
pain with straight leg raising, bilaterally, after 30 
degrees.  There was no weakness demonstrated in the right or 
left lower extremity, and there was no objective sensory 
deficit.  X-rays reportedly showed partial sacralization of 
L5 and some disc narrowing at L4-L5 and L5-S1 with anterior 
degenerative osteoarthritis formation and disc narrowing 
consistent with lumbar intervertebral disc pathology.  The 
diagnosis was lumbar intervertebral degenerative disc/joint, 
severe.


The veteran's claims being considered in this appeal are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The RO has assigned a "staged rating" in this case, 
reflecting increased disability ascertainable on July 15, 
1997.  The Board will consider the propriety of the ratings 
assigned prior to, and as of that date.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

While the evidence indicates that the veteran low back 
condition has been diagnosed as lumbosacral strain, the 
overall medical evidence, including X-rays of the lumbosacral 
spine, indicates that his low back disability is best 
classified as degenerative disc disease of the lumbosacral 
spine.  X-rays reveal the presence of partial sacralization 
of L5 and disc narrowing at L4-L5 and L5-S1 with degenerative 
osteoarthritic formation.  In any event, the medical evidence 
does not reveal the presence of muscle spasm or loss of 
lateral spine motion to support the assignment of a rating in 
excess of 10 percent prior to July 15, 1997, under diagnostic 
code 5295.

The reports of the veteran's VA medical examinations prior to 
July 15, 1997, show that his low back condition was 
manifested primarily by mild limitation of motion of the 
lumbar spine with pain on motion, as well as the above-noted 
X-ray findings.  While the veteran complained of radiating 
pain to the lower extremities at the August 1993 VA 
examination, radiculopathy was not found at this examination.  
At the July 1994 VA medical examination he was found to have 
pain with straight leg raising, but not significant 
neurological deficits or other evidence indicative of sciatic 
neuropathy were found at this examination or at subsequent VA 
medical examinations.  The pain on motion was demonstrated 
only at the extreme ranges of motion on VA medical 
examinations prior to July 15, 1997.

After consideration of all the evidence, the Board finds that 
the veteran's low back condition was manifested primarily by 
X-ray findings of partial sacralization of L5 and disc 
narrowing at L4-L5 and L5-S1 with degenerative osteoarthritic 
formation, and slight limitation of motion of the lumbar 
segment of the spine with pain noted at the extreme ranges of 
motion that produce no more than mild functional impairment 
prior to July 15, 1997.  Prior to this date, symptoms such as 
muscle spasm, loss of lateral spine motion or other 
manifestations indicative of more than mild functional 
impairment are not found.  Hence, the Board finds that the 
evidence does not support granting a rating in excess of 
10 percent for the low back disorder prior to July 15, 1997, 
under diagnostic codes 5292 or 5293.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence indicates 
the presence of mild limitation of motion of the lumbar 
segment of the spine prior to July 15, 1997, with pain only 
occurring on extreme ranges of motion.  The evidence does not 
indicate the presence of weakened movement, incoordination or 
excess fatigability as noted on the report of the VA medical 
examination on July 15, 1997.  Hence, it appears that a 
10 percent rating for the low back disorder under diagnostic 
code 5292 or 5293 best represent the veteran's disability 
picture prior to July 15, 1997. 

As of July 15, 1997, the reports of the veteran's VA medical 
examinations on that date and in August 1998 indicate that 
the limitation of motion of the low back was more severe and 
that the veteran has pain with all movements.  The limitation 
of motion of the low back when considered with the provisions 
of 38 C.F.R. § 4.40, dealing with functional loss due to 
pain, support the assignment of a 40 percent rating for the 
low back condition under diagnostic codes 5292 or 5293.  In 
the absence of symptoms indicative of sciatic neuropathy or 
of neurological deficits associated with the low back 
condition, a 60 percent rating for the low back condition is 
not warranted under diagnostic code 5293.  The pain on 
movement may not be used to support a higher rating for the 
low back condition because this condition has already been 
assigned the maximum schedular evaluation based on limitation 
of motion.  Johnson v. Brown, 10 Vet. App. 80, 85 (1997).

The preponderance of the evidence is against the claim for a 
higher rating for the low back condition, assigned a 
10 percent evaluation, effective from February 1993, and a 
40 percent evaluation, effective from July 15, 1997, and the 
claim is denied.


II.  Entitlement to a Higher Rating for a Respiratory 
Disorder, Initially Assigned a 10 Percent Evaluation, 
Effective from February 1993, and a 30 Percent Evaluation, 
Effective from October 7, 1996

Service medical records show that the veteran was seen for 
respiratory problems.

At a general medical examination in August 1993, the veteran 
complained of shortness of breath with asthma from time-to-
time and that he was then on Azmacort, Intal, and Theo-Dur.  
He complained of continued breathing problems.  There were no 
wheezes or rales heard at the time of the examination.  PFT 
showed FEV-1 (Forced Expiratory Volume in one second) of 
107.9 percent predicted and FEV-1/FVC (Forced Vital Capacity) 
of 93.3 percent predicted.  The diagnosis was asthma under 
treatment, with no symptomatology while under treatment.

At a VA examination of the veteran's respiratory system in 
April 1997, he reported being treated with Azmacort, Intal, 
Proventil, MDI's (metered dose inhalers), and theophylline 
tablets.  He reported that he still had shortness of breath 
when going more than .25 mile.  His chest was completely 
normal.  PFT showed FEV-1 of 53 percent predicted and FEV-
1/FVC of 93.9 percent predicted.  It was noted that the 
testing indicated severe restriction and that he was taking 
shallow breaths during the testing.  The diagnosis was 
bronchial asthma.

At a VA medical examination in July 1997, the veteran 
reported using inhalers daily.  It was noted that there were 
wheezes on deep inspiration that prompted some coughing.  PFT 
showed FEV-1 of 83 percent predicted and FEV-1/FVC 
88.75 percent predicted.  It was noted that the testing 
indicated mild restriction.

At a VA medical examination in August 1998, the veteran 
reported that he could not walk more than 1/2 mile before 
getting shortness of breath with or without wheezing.  He 
reported using inhalers daily.  His lungs were entirely clear 
on examination, even with deep inspiration.  PFT showed FEV-1 
of 66 percent predicted and FEV-1/FVC of 88.41 percent 
predicted, indicative of mild restriction.  The examiner 
noted that it was unclear why the veteran had a pronounced 
restrictive pattern in the absence of any obstructive 
pattern.  The diagnosis was bronchial asthma, chronic, 
moderately severe.


A 10 percent evaluation is warranted for mild bronchial 
asthma manifested by paroxysms of asthmatic-type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attack must be of record.  A 30 percent evaluation requires 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 
60 percent rating requires severe bronchial asthma manifested 
by frequent attacks (one or more attacks weekly) and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.  More than light manual labor must be 
precluded.  A 100 percent rating requires pronounced symptoms 
with very frequent asthmatic attacks, severe dyspnea on 
slight exertion between attacks, and marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602, effective prior to October 7, 1996.

The regulatory criteria for the evaluation of disabilities of 
the respiratory system were revised, effective October 7, 
1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has assigned a "staged rating" in this 
case, reflecting the change in rating criteria effective 
October 7, 1996.  The Board will consider the propriety of 
the ratings assigned prior to, and as of, that date, in 
accordance with Karnas and Fenderson v. West, 12 Vet. App. 
119 (1999).


A 10 percent rating is warranted for bronchial asthma with 
FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  
In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  A 30 percent rating requires FEV-1 of 56 to 
70 percent, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV-
1 of less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602, 
effective as of October 7, 1996.

PFT in April 1997 and August 1998 show restrictive impairment 
meeting some criteria for assignment of 60 and 30 percent 
ratings, respectively, under diagnostic code 6602, effective 
as of October 7, 1996.  This criteria, however, may not be 
used to support the assignment of a higher rating prior to 
the effective date of the revision in the regulations unless 
the regulations provide for retroactive application that is 
not found in this case.  The FEV-1 of 53 percent on PFT in 
April 1997, taken alone, suggests severe respiratory 
impairment and the medical evidence indicates that the 
veteran has been using medication to control his bronchial 
asthma since separation from service.  With consideration of 
the mild ventilatory impairment demonstrated on PFT in August 
1993 and July 1997, as well as the veteran's essentially 
normal clinical examinations, the Board finds that the 
evidence as a whole indicates the presence of no more than 
moderate impairment overall due to bronchial asthma since the 
veteran's separation from service in 1993.  Hence, the 
evidence supports granting a 30 percent evaluation for the 
bronchial asthma, effective from February 1993, under the 
provisions of diagnostic code 6602, effective prior to 
October 7, 1996.  

The overall evidence indicates that the veteran's PFT is 
sporadic, and that his latest PFT in 1998 indicates the 
presence of FEV-1 of 66 percent predicted that supports a 
30 percent rating for the bronchial asthma under diagnostic 
code 6602, effective as of October 7, 1997.  It appears that 
this most recent testing best represents the veteran's 
current disability picture.  At the time of the veteran's PFT 
in April 1997, he was taking short breaths, and PFT since 
then have not shown severe restrictive impairment.  Nor does 
the other evidence indicate the presence of severe impairment 
due to bronchial asthma.

After consideration of all the evidence, the Board finds that 
the evidence supports granting a 30 percent evaluation for 
bronchial asthma, effective from February 1993, under 
diagnostic code 6602, effective prior to October 7, 1996.  As 
of October 7, 1996, the evidence supports granting a 
30 percent evaluation for the bronchial asthma under 
diagnostic code 6602, effective prior to and as of this date.  
The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for bronchial asthma at any 
time since February 1993.


III.  Entitlement to a Higher Rating for Burn Scars of the 
Right Hand, Left Hand, Ears and Face, Right Upper Extremity, 
Left Upper Extremity, Right Thigh, and Left Thigh, Initially 
Assigned 10 Percent, 10 Percent, Zero Percent, Zero Percent, 
Zero Percent, Zero Percent, and Zero Percent Evaluations, 
Respectively, Effective from February 1993

Service medical records show that the veteran sustained 
second degree burns over his body when he was struck by enemy 
rocket fire while in Vietnam.

At the August 1993 VA general medical examination, the 
veteran gave a history of severe burns over various body 
parts while in Vietnam with skin grafts on the hands and 
ears.  Examination of the ears revealed no definite scars.  
Examination of the hands showed depigmentation of portions of 
the fingers.  The dorsum of the hands where skin grafts were 
placed appeared quite normal.  The donor sites, both anterior 
thighs, showed split thickness grafts that were more visible 
on the left than on the right thigh.  The rest of the skin 
appeared normal.  

The veteran underwent a dermatology examination at a VA 
facility in July 1994.  He had hyperpigmentation and scarring 
along his ears, arms, and hyperpigmentation as well as 
scarring of his hands with areas of nail dystrophy with 
presumed secondary matrix damage, and a moderate amount of 
xerosis on the lower extremities.  The diagnoses were burn 
scars as noted, and mild to moderate xerosis.

At a VA skin examination in April 1997, there were spotted 
hyperpigmented areas over the veteran's elbows, both 
shoulders, upper arms, and lower arms.  The backs of the 
hands showed extensive scarring and hyperpigmentation 
involving the entire dorsa of both hands; there was, however, 
no significant tightening of the skin over the hands.  There 
was full range of motion of the hands and the veteran had 
good grip strength, bilaterally, rated as normal.  The right 
first fingernail was deformed and hyperpigmented when 
compared with the others.  There was no pigment in the distal 
phalanx of the right first finger and half of the middle 
phalanx of the right first finger, and there was a healing 
laceration diagonally across the dorsum of the right first 
finger.  There was a 2 by 8 centimeter hyperpigmented 
rectangular area over the left anterior thigh that was 
clearly the donor site for skin graft.  The diagnosis was 
burns involving the hands, shoulders, arms, and legs.

At a VA scars examination in August 1998, the veteran had 
post-inflammatory hyperpigmentation over the dorsum of the 
hands, mild mottled pigment changes of the ears, no skin 
abnormalities of the face, post-inflammatory 
hyperpigmentation changes of the shoulder and elbows, and 
skin graft scars of the upper thighs.  The diagnosis was post 
scar hyperpigmentation over various body areas.

The veteran underwent a VA scar examination in November 1998.  
There was mottled hypopigmentation over his ears.  There were 
no hypertrophic scars noted on the ears, and the 
hypopigmentation was mild.  There were no other lesions on 
the face.  Over the left shoulder, there was an 8.5 by 5.0 
centimeter hyperpigmented annular patch.  It was disfiguring 
in that it was a different color than the remainder of the 
skin.  There was no surface change to this scar and it was 
completely flat.  There was no tenderness to the area.  It 
was moderately disfiguring. Below it was a somewhat larger 
similar scar that was 10 by 12 centimeter in size.  It was 
annular as well.  It was nontender.  In the center of this 
patch there was a slightly raised hypopigmented plaque.  This 
scar was moderately disfiguring as it was a different color 
from the remainder of his normal skin.  On the right shoulder 
there was a 12 by 5 centimeter hyperpigmented patch that was 
annular as well.  It was nontender and moderately disfiguring 
in that it was a different color from the remainder of the 
skin.  There were no surface changes to this area.  Above the 
lesion on the right shoulder there was a 3 by 2 centimeter 
hypopigmented plaque that appeared to be hypertrophic as 
well.  There was no surface change to this area.  It was 
nontender.  It was moderately disfiguring as well.  In the 
right antecubital area there was a 6 by 1 centimeter linear 
hypopigmented scar.  It was slightly raised but there was no 
surface change.  It was nontender and moderately disfiguring.  
Over the dorsum of the hands, there was severe 
lichenification with hyper and hypopigmented patches.  There 
was nail dystrophy of the right first finger.  His hands 
appeared severely disfigured secondary to scars.  There was a 
14 by 3.5 centimeter linear well defined rectangular shaped 
scar on the left upper thigh.  It was flat and moderately 
disfiguring.  On the right upper thigh there was a similar 
rectangular well defined area that was 4 by 3 centimeters.  
No other lesions were noted.  There was no keloid formatio 
noted.  None of the lesions were tender to touch.  There was 
no limitation of function associated with the lesion.  The 
diagnosis was scars secondary to burn.

Color photographs of the veteran's body affected by burn 
scars, except the right leg, were taken at various VA skin 
examinations that show findings consistent with the findings 
noted on the above examinations.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

A 10 percent evaluation is warranted for a second degree burn 
scar or scars, involving an area or areas, approximating one 
square foot (0.1 square meter).  38 C.F.R. § 4.118, Code 
7802.  Second degree burn scars involving widely separated 
areas, such as scars on 2 or more extremities or on anterior 
and posterior surfaces of extremities or of the trunk, will 
be separately rated and combined.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

With regard to the claims for higher ratings for burn scars 
of the right and left hands, each evaluated as 10 percent 
disabling, effective from February 1993, the overall evidence 
indicates that the veteran has severe lichenification of the 
dorsum of the hands with hyper and hypopigmented patches as 
noted on the report of his VA scar examination in November 
1998.  The medical evidence also indicates that the first 
finger of the right hand is affected, and the report of the 
November 1998 scar examination shows nail dystrophy of this 
finger.  The RO assigned 10 percent evaluations for the burn 
scars of each hand under diagnostic code 7803 based on these 
findings, and the evidence does not support the assignment of 
additional compensable ratings for the burn scars of either 
hand.

The medical evidence, including color photographs of the 
hands, does not indicate the presence of a lesion 
approximating one square foot on the right or left hand, a 
tender and painful scar of either hand on objective 
demonstration or that the lesions on the right and left hand 
affect the motion of a body part.  In the absence of such 
findings, the evidence does not support the assignment of 
additional separate evaluations for the burn scars of either 
hand under diagnostic code 7802, 7804 or 7805.  Hence, the 
preponderance of the evidence is against the claims for 
higher ratings for the burn scars of the right and left 
hands, and these claims are denied.

With regard to the claim for a higher rating for burn scars 
of the face and ears, initially assigned a zero percent 
evaluation, effective from February 1993, the medical 
evidence, including color photographs of the veteran's face, 
does not indicate the presence of a burn scar of the face.  
The evidence, including color photographs of the ears, does 
show the presence of mild hypertrophic scars of the ears that 
produce no more than slight disfigurement.  Hence, a 
compensable rating is not warranted for the burn scars of the 
ears under diagnostic code 7800.  

Nor does the evidence indicate that the scars of the ears are 
poorly nourished with repeated ulceration, tender and painful 
or that they affect limitation of motion of a joint to 
support the assignment of a compensable rating for this 
disability under diagnostic codes 7803, 7804 or 7805.  The 
preponderance of the evidence is against the claim for a 
higher rating for burn scars of the face and ears, and the 
claim is denied.

With regard to the claim for a higher rating for the burn 
scars of the right upper extremity, initially evaluated as 
zero percent disabling, effective from February 1993, the 
report of the November 1998 VA scar examination shows that 
the veteran has a 12 by 5 centimeter (60 square centimeters) 
hyperpigmented patch and a 3 by 2 centimeter (6 square 
centimeters) hypopigmented plaque on the right shoulder, and 
6 by 1 centimeter (6 square centimeters) linear hypopigmented 
scar in the right antecubital area.  Neither of these lesions 
cover a one square foot area to support the assignment of a 
10 percent rating under diagnostic code 7802.

Nor does the medical evidence, including color photographs of 
the right arm, indicate that the burn scars of the right 
upper extremity are poorly nourished with repeated 
ulceration, tender and painful or that they affect limitation 
of motion of a joint.  Hence, compensable ratings for the 
lesions of the right upper extremity are not warranted under 
diagnostic code 7803, 7804 or 7805.  The preponderance of the 
evidence is against the claim for a higher rating for the 
burn scars of the right upper extremity, and the claim is 
denied.

With regard to the claim for a higher rating for burn scars 
of the left upper extremity, initially assigned a 
zero percent evaluation, effective from February 1993, the 
report of the November 1998 scar examination shows an 8.5 by 
5 centimeter (42.5 square centimeters) hyperpigmented annular 
patch on the left shoulder and a 10 by 12 centimeter (120 
square centimeters) similar scar just below it.  This second 
scar is more than one square foot and warrants a 10 percent 
evaluation under diagnostic code 7802, effective from 
February 1993.

The medical evidence, including color photographs of the left 
arm, however, does not show that the burn scars of the left 
arm are poorly nourished with repeated ulceration, tender and 
painful or that they affect limitation of motion of a joint 
in order to support the assignment of additional 10 percent 
ratings for these scars under diagnostic code 7803, 7804 or 
7805.  Hence, the evidence supports the assignment of one 
10 percent rating for the burn scars of the left upper 
extremity under diagnostic code 7802, and no more.  The 
preponderance of the evidence is against the claim for 
additional separate compensable evaluations for the burn 
scars of the left upper extremity.

With regard to the claim for higher ratings for the donor 
scars of the right and left thighs, the report of the 
November 1998 scar examination shows a 4 by 3 centimeter (12 
square centimeters) linear well defined rectangular shaped 
scar on the right thigh and a 14 by 3.5 centimeter (49 square 
centimeters) similar scar on the left thigh that are 
residuals of skin grafting to other areas.  These scars are 
less than one square foot and do not support the assignment 
of a 10 percent rating under diagnostic code 7802 for the 
scars of either thigh.

Nor does the medical evidence, including the color 
photographs of the left leg, show that the right and left 
thigh scars are poorly nourished with repeated ulceration, 
tender and painful or that they affect limitation of motion 
of a joint to support the assignment of compensable ratings 
for the scar of either thigh under diagnostic code 7803, 7804 
or 7805.  The preponderance of the evidence is against the 
claims for higher ratings for the scars of the right and left 
thighs, and the claims are denied.

Nor does the evidence show manifestations of the low back 
disorder, bronchial asthma or residuals of burn scars 
warranting a higher rating for these conditions for a 
specific period or a "staged rating" at any time since the 
effective date of the claim, other than as noted above.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against various 
claims for a higher ratings, as noted above, the benefit of 
the doubt doctrine is not for application with regard to 
these claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher rating for degenerative disc disease of the 
lumbosacral spine, initially assigned a 10 percent 
evaluation, effective from February 1993, and a 40 percent 
evaluation, effective from July 15, 1997, is denied.

A higher rating of 30 percent for bronchial asthma, effective 
from February 1993, initially evaluated as 10 percent 
disabling, effective from February 1993, and 30 percent 
disabling, effective from October 7, 1996, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits, and to this extent this claim is granted; 
a rating in excess of 30 percent for the bronchial asthma is 
denied, and to this extent the appeal is denied.

A higher rating for burn scars of the right hand, initially 
evaluated as 10 percent disabling, effective from February 
1993, is denied.

A higher rating for burn scars of the left hand, initially 
evaluated as 10 percent disabling, effective from February 
1993, is denied.

A higher rating for burn scars of the face and ears, 
initially evaluated as zero percent disabling, effective from 
February 1993, is denied.

A higher rating for burn scars of the right upper extremity, 
initially evaluated as zero percent disabling, effective from 
February 1993, is denied.

A higher rating of 10 percent for burn scars of the left 
upper extremity, effective  from February 1993, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

A higher rating for a donor site scar of the right thigh, 
initially evaluated as zero percent disabling, effective from 
February 1993, is denied.

A higher rating for a donor site scar of the left thigh, 
initially evaluated as zero percent disabling, effective from 
February 1993, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

